Name: 81/692/EEC: Commission Decision of 10 August 1981 establishing that the apparatus described as 'Control Data - Cyber 170-720; Cyber 170-750' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-09-05

 Avis juridique important|31981D069281/692/EEC: Commission Decision of 10 August 1981 establishing that the apparatus described as 'Control Data - Cyber 170-720; Cyber 170-750' may not be imported free of Common Customs Tariff duties Official Journal L 252 , 05/09/1981 P. 0036****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 134 , 31 . 5 . 1979 , P . 1 . ( 3 ) OJ NO L 318 , 13 . 12 . 1979 , P . 32 . COMMISSION DECISION OF 10 AUGUST 1981 ESTABLISHING THAT THE APPARATUS DESCRIBED AS ' CONTROL DATA - CYBER 170-720 ; CYBER 170-750 ' MAY NOT BE IMPORTED FREE OF COMMON CUSTOMS TARIFF DUTIES ( 81/692/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), AS AMENDED BY REGULATION ( EEC ) NO 1027/79 ( 2 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 2784/79 OF 12 DECEMBER 1979 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , WHEREAS , BY LETTER DATED 11 MARCH 1981 , BELGIUM HAS REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE PROVIDED FOR IN ARTICLE 7 OF REGULATION ( EEC ) NO 2784/79 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' CONTROL DATA - CYBER 170-720 ; CYBER 170-750 ' , TO BE USED FOR RESEARCH , EDUCATION AND INTERNAL ADMINISTRATION AND IN PARTICULAR IN THE FIELDS OF HIGH-ENERGY PHYSICS , PLASMA PHYSICS , THERMODYNAMICS , PURE MATHEMATICS , CIVIL ENGINEERING , ELECTRICAL ENGINEERING AND NUCLEAR ENGINEERING , SHOULD BE CONSIDERED AS SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE ARE CURRENTLY BEING MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 ( 5 ) OF REGULATION ( EEC ) NO 2784/79 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 23 JUNE 1981 WITHIN THE FRAMEWORK OF THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THE MATTER ; WHEREAS THIS EXAMINATION SHOWED THAT THE APPARATUS IN QUESTION ARE COMPUTERS ; WHEREAS THEY DO NOT HAVE THE REQUISITE OBJECTIVE CHARACTERISTICS MAKING THEM SPECIFICALLY SUITED TO SCIENTIFIC RESEARCH ; WHEREAS , MOREOVER , APPARATUS OF THE SAME KIND ARE PRINCIPALLY USED FOR NON-SCIENTIFIC ACTIVITIES ; WHEREAS THEIR USE IN THE CASE IN QUESTION COULD NOT ALONE CONFER UPON THEM THE CHARACTER OF SCIENTIFIC APPARATUS ; WHEREAS THEY THEREFORE CANNOT BE REGARDED AS SCIENTIFIC APPARATUS ; WHEREAS THE DUTY-FREE ADMISSION OF THE APPARATUS IN QUESTION IS THEREFORE NOT JUSTIFIED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE APPARATUS DESCRIBED AS ' CONTROL DATA - CYBER 170-720 ; CYBER 170-750 ' , WHICH ARE THE SUBJECT OF AN APPLICATION BY BELGIUM OF 11 MARCH 1981 , MAY NOT BE IMPORTED FREE OF COMMON CUSTOMS TARIFF DUTIES . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 10 AUGUST 1981 . FOR THE COMMISSION EDGARD PISANI MEMBER OF THE COMMISSION